                Case 20-50772-BLS           Doc 25-1      Filed 06/30/21       Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                                 Chapter 7

 HERITAGE HOME GROUP, LLC, et al.,1                                     Case No. 18-11736 (BLS)

                             Debtors.                                   (Jointly Administered)

 ALFRED T. GIULIANO, in his capacity as Chapter 7
 Trustee of HERITAGE HOME GROUP, LLC, et al.,

                             Plaintiff,
                v.                                                      Adv. Proc. No. 20-50772 (BLS)
 KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
 SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
 SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
 SPECIAL SITUATIONS FUND III (AIV), LP; KPS
 OFFSHORE INVESTORS LTD.; KPS CAPITAL
 PARTNERS, LP; KPS CAYMAN MANAGEMENT III
 LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
 III, LP; KPS INVESTORS III (AIV), LP; KPS
 INVESTORS III (AIV), LTD.,

                             Defendants,

 PNC BANK, NATIONAL ASSOCIATION,

                             Nominal Defendant.
                                                         Objection Deadline: July 14, 2021, at 4:00 p.m. (ET)
                                                               Hearing Date: July 21, 2021 at 9:45 a.m. (ET)

       NOTICE OF MOTION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE,
              TO APPROVE SETTLEMENT AGREEMENT WITH KPS

                 PLEASE TAKE NOTICE that on June 30, 2021, Alfred T. Giuliano, chapter 7

trustee (the “Trustee”), to the estates of the above-captioned debtors, filed the Motion of Alfred T.

Giuliano, Chapter 7 Trustee, to Approve Settlement Agreement with KPS (the “Motion”), with



1 The “Debtors” in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group
Holdings US, Inc. (7206) (“HHG Holdings”); HHG Real Property LLC (3221) (“HHG Property”); and HHG Global
Designs LLC (1150) (“HHG Designs”).



DOCS_DE:235101.1 31270/002
                Case 20-50772-BLS      Doc 25-1     Filed 06/30/21     Page 2 of 3




the United States Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington,

Delaware 19801 (the “Bankruptcy Court”). A copy of the Motion is attached hereto.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before July 14, 2021

at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Trustee, Pachulski Stang Ziehl

& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), Colin R. Robinson

(crobinson@pszjlaw.com), and Peter J. Keane (pkeane@pszjlaw.com); and (ii) the Office of the

United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock

Box 35, Wilmington, DE 19801, Attn: Benjamin A. Hackman (benjamin.a.hackman@usdoj.gov)

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.



                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                2
DOCS_DE:235101.1 31270/002
                Case 20-50772-BLS   Doc 25-1   Filed 06/30/21    Page 3 of 3




                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE MOTION WILL BE HELD ON JULY 21, 2021 AT

9:45 A.M. PREVAILING EASTERN TIME VIA ZOOM VIDEOCONFERENCE BEFORE

THE HONORABLE BRENDAN L. SHANNON, UNITED STATES BANKRUPTCY JUDGE,

AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,

824 MARKET STREET, SIXTH FLOOR, COURTROOM NO. 1, WILMINGTON,

DELAWARE 19801.

Dated: June 30, 2021                 PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Peter J. Keane
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 N. Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email:       bsandler@pszjlaw.com
                                                  crobinson@pszjlaw.com
                                                  pkeane@pszjlaw.com

                                     Counsel to Alfred T. Giuliano, Chapter 7 Trustee




                                           3
DOCS_DE:235101.1 31270/002
